                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION


GRANGE INSURANCE COMPANY,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )               2:19-CV-216
                                                      )
                                                      )
THE STEVE TOLLEY AND                                  )
PAM NELSON JOINT VENTURE, et al.,                     )
                                                      )
                       Defendants.                    )


                          MEMORANDUM OPINION AND ORDER

        Before the Court are the parties’ competing Motions for Summary Judgment. [Docs. 47,

51]. The dispute in this matter involves interpretation and application of an automobile insurance

policy. Defendants contend Plaintiff is required to cover Defendant Tolley’s damages arising from

injuries sustained when an uninsured motorist collided with Tolley while he was riding a bicycle.

Plaintiff takes the position that injuries from a bicycle accident are not covered by the insurance

policy issued to Defendant Steve Tolley and Pam Nelson Joint Venture and further asserts that

Defendant Tolley was not covered by the policy in his individual capacity. These motions are now

ripe for resolution.

I.      FACTUAL BACKGROUND

        Plaintiff Grange Insurance Company alleges that Defendant Steve Tolley wrongly

demanded uninsured motorist coverage through an insurance policy (“the policy”) issued by

Plaintiff to Defendant Steve Tolley and Pam Nelson Joint Venture (“the Joint Venture”). [Doc. 1,

p. 1, 3-4]. The Complaint notes that the policy in question was issued to the Joint Venture on
October 29, 2018. [Doc. 1, p. 3]. Then on April 10, 2019, Defendant Tolley was hit by an SUV

while riding a bicycle in South Carolina. Id. Defendant Tolley later sent a demand letter to Plaintiff

seeking uninsured motorist coverage through the Joint Venture’s policy. Id. Plaintiff asserts that

the Tennessee Uninsured Motorist Coverage provision of the Joint Venture’s policy does not

extend to harm caused as a result of the collision at issue. [Doc. 1, p. 5]. In its Complaint, Plaintiff

specifically asks the Court to declare that: (1) Defendant Tolley is not an “insured” person under

the Joint Venture policy; (2) Defendant Tolley’s bicycle did not qualify as a “covered auto” under

the policy; and (3) Defendant Tolley is not entitled to coverage under the Joint Venture’s policy

for damages caused to Defendant when he was struck while riding a bicycle in South Carolina.

[Doc. 1, p. 6]. A copy of the insurance policy in question was attached to the Complaint. [Doc. 1-

1].

         Defendants filed an Answer [Doc. 17] in which they acknowledged this action arose from

a claim for uninsured motorist coverage under the policy attached to the Complaint as Exhibit 1.

[Doc. 17, p. 1-3]. Defendants deny the commercial auto insurance policy was issued exclusively

to the Joint Venture but instead characterize the policy as covering Defendant Tolley and

Defendant Nelson as husband and wife. Id. While Defendants initially asserted the following

affirmative defenses: (1) comparative fault; (2) failure to name an indispensable party; (3) failure

to state a claim under Tennessee Code Annotated § 56-7-1201; and (4) failure to state a claim upon

which relief may be granted. [Doc. 17, p. 6-7], they were ultimately stricken. [Docs. 39, 44].

Thereafter, both Plaintiff and Defendants thereafter filed Motions for Summary Judgment [Docs.

47, 51].

           Defendants set forth the following argument for a grant of summary judgment in their

favor:
       As a matter of law: Mr. Tolley was a “named insured” under the policy by either its
       express terms or due to how any ambiguity therein in defining a “named insured”
       is to be construed under Tennessee substantive law; and, coverage as contemplated
       herein cannot be denied to Mr. Tolley just because he was riding his bicycle at the
       time he was struck and injured by an underinsured motor vehicle under the
       controlling authority of Dupree v. Doe, which allowed an insured to recover under
       his Tennessee uninsured-motorist-insurance policy after he was struck and injured
       by an uninsured motor vehicle while riding a bicycle. Dupree v. Doe, 772 S.W.2d
       910, 910–11 (Tenn. Ct. App. 1988).

[Doc. 47, p. 1-2] (emphasis in original). A Statement of Material Facts [Doc. 49] and a

Memorandum in Support [Doc. 50] accompanied Defendants’ filing. Defendants’ Statement of

Material Fact [Doc. 49] asserts (1) the policy at issue is the sole exhibit offered to Plaintiff’s

Complaint, (2) the policy is properly authenticated and is admissible, (3) the policy had a

Tennessee Uninsured Motorists Coverage endorsement, (4) the policy was in effect from October

4, 2018 through October 4, 2019, and (5) Steve Tolley was struck and injured while riding his

bicycle on April 10, 2019. In their Memorandum, Defendants begin by asserting that the law of

Tennessee applies to this matter [Doc. 50, p. 3-4].

       Addressing their first substantive argument, Defendants submit that Defendant Tolley was

a named insured either under the express terms of the policy or alternatively based upon the

common law policy of construing insurance contract language “against the insurance company and

in favor of the insured” where a contract’s language is “susceptible of more than one reasonable

interpretation. . . .” [Doc. 50, p. 6-8] (citing Tata v. Nichols, 848 S.W.2d 649, 650 (Tenn. 1993)).

       In support of their argument that the policy’s unambiguous language supports concluding

that Defendant Tolley was a covered individual under the policy, Defendants point out the “named

insured” list in the policy reads as follows:

                               STEVE TOLLEY
                               PAM NELSON
                               158 CHARLIE CARSON RD
                               JONESBOROUGH, TN 37659.
[Doc. 50, p. 7] (emphasis omitted). Defendants submit that by Defendant Tolley’s individual name

being included in this list, he must be considered an insured under the policy. Id. Defendants

alternatively assert that even if this language is considered ambiguous, Defendant Tolley must be

treated as a named insured because of the requirement that ambiguities be resolved in favor of

coverage, given that his individual name is contained in the list of covered insureds. [Doc. 50, p.

7]. Defendants cite to additional cases that accord with Tata to further advance this argument.

[Doc. 50, p. 7-8].

        Addressing their second substantive argument, Defendants submit that the policy does not

require Mr. Tolley be occupying an auto to be covered by its uninsured motorist provision. [Doc.

50, p. 9-10]. Defendants submit that the Tennessee uninsured motorist statute extends coverage to

any person insured under a policy’s uninsured motorist provision even where those insureds are

riding a bicycle rather than traveling as a pedestrian or occupying a car. Id. (citing Dupree, S.W.

2d at 910).

         As noted above, Plaintiff has filed its own Motion for Summary Judgment, a

Memorandum in Support and a Statement of Material Facts [Docs. 51-53 and 54], as well as a

Response to Defendants’ Motion and Statement of Material Facts [Docs. 52, 54-55]. 1 In Plaintiff’s

Motion for Summary Judgment, as it did in its Complaint, the insurance company asserts that Mr.

Tolley was not insured as a matter of law because the policy at issue only “covered ‘autos’

designated by the Joint Venture.” [Doc. 51, p. 1]. 2

        Plaintiff’s Response to Defendants’ Statement of Material Facts [Doc. 55] stated that it (1)


1
  The Court notes that the contents of ECF Documents 52 (Plaintiff’s Memorandum in Support of Motion for Summary
Judgment) and 54 (Plaintiff’s Response in Opposition to Defendants’ Motion for Summary Judgment) are identical
and both titled “Plaintiff Grange Insurance Company’s Response and Memorandum in Support of Summary Judgment
to Defendants’ Motion for Summary Judgment;” therefore, the Court will cite to both documents for clarity of the
record.
2
  The Court notes that Plaintiff does not dispute the applicability of the laws of Tennessee to the instant action.
[Docs. 52, 54].
admitted the commercial insurance policy is the only exhibit appended to the Complaint, (2)

admitted relevant portions of the commercial policy have been authenticated and would be

admissible subject to redactions, (3) admitted the commercial insurance policy has a Tennessee

Uninsured Motorist endorsement subject to terms, conditions, limitations, definitions, and

exclusions but denied any characterization which differs from or is contrary to those provisions,

(4) admitted the commercial insurance policy was in effect from October 4, 2018 through October

4, 2019 according to the policy’s declaration page, and (5) admits Defendant Tolley was allegedly

struck while riding a bicycle in South Carolina and sustained injuries as a result.

        In Plaintiff’s Statement of Material Facts [Doc. 53], Plaintiff asserts that: (1) the policy is

the sole exhibit to Plaintiff’s Complaint, (2) the policy was a Tennessee commercial automobile

policy that was in effect on April 10, 2019, (3) the policy contained an uninsured motorist

endorsement, (4) the policy’s declarations page lists the named insured’s legal entity as being a

joint-venture, (5) the policy’s declarations page lists “New Business” as “Reason Insured” under

the policy, (6) Defendant Steve Tolley was struck and injured while riding his bicycle on April 10,

2019 in South Carolina, (7) the only autos listed on the declaration page under Item 3 are two 2007

Dodge 1500 trucks and one Spartan Cargo trailer, and (8) Defendant Steve Tolley was not

operating either of the two 2007 Dodge Ram 1500 trucks or the Spartan Cargo trailer at the time

of the alleged accident.

        In support of its Motion for Summary Judgment and in opposition to Defendants’ Motion,

Plaintiff asserts that the insurance policy at issue was taken out for the benefit of the Steve Tolley

and Pam Nelson Joint Venture—a legal entity separate and apart from Plaintiff Tolley and/or

Nelson in their personal capacities. [Docs. 52, 54, p. 6-7]. As support for this proposition, Plaintiff

directs the Court to the state’s definition of joint venture, its application of partnership law to these
entities, and its statutory definition of a joint venture as “distinct from its partners.” Id. (quoting

Fain v. O'Connell, 909 S.W.2d 790, 793 (Tenn. 1995); Federated Stores Realty, Inc. v.

Huddleston, 852 S.W.2d 206, 212 (Tenn. 1992); Tenn. Code Ann. § 61-1-102(a)). Plaintiff argues

that Defendants Tolley and Nelson could not rely on the Joint Venture’s commercial auto policy

while acting in their individual capacities because the Joint Venture is a separate entity under

Tennessee law. [Doc. 52, 54, p. 7].

       Like Defendants, Plaintiff addresses the topic of insurance policy interpretation and first

alleges Defendants wrongly conclude that the policy in question applies to Defendant Tolley in his

individual capacity based on the following provision:

       a. If the Named Insured is designated in the Declarations as:

               2. An Individual, then the following are “insureds”:

                       d) The named Insured and any “family members”.
                       e) Anyone else “occupying” a covered “auto” or temporary
                       substitute for a covered “auto”. The covered “auto” must be out of
                       service because of its breakdown, repair, servicing, “loss” or
                       destruction.
                        f) Anyone for damages he or she is entitled to recover because of
                       “bodily injury” sustained by another “insured”.

               3. A Partnership, Limited Liability Company, Corporation, or any other
               form of organization, then the following are “insureds”:

                        a) Anyone “occupying” a covered “auto” or a temporary substitute
                       for a covered “auto”. The covered auto must be out of service
                       because of its breakdown, repair, servicing, “loss” or destruction.
                       b) Anyone for damages he or she is entitled to recover because of
                       “bodily injury” sustained by another “insured”.
                       c) The Named Insured for “property damage” only.


[Doc. 1, p. 38-39; Docs. 52, 54, p. 8]. Interpreting this provision, Plaintiff submits the instant

policy is without ambiguity. Id. Plaintiff notes the above quoted provision clearly delineates

between coverage in policies for individuals and coverage issued to entities such as a joint venture.
Id. Plaintiff submits the plain meaning of language in the instant policy—particularly the use of

the term “commercial”—supports a finding that the policy’s terms are unambiguous and covered

only insureds contemplated for “any other form of organization.” [Docs. 52, 54, p. 8-9]. Plaintiff

expressly rejects the argument that Defendant Tolley is a named insured despite Steve Tolley’s

and Pam Nelson’s names being listed in the named insured column. Id. Rather, Plaintiff urges the

Court to find that the listing of “Steve Tolley Pam Nelson” merely reflects the informal naming

conventions of joint ventures. Id. For those reasons, Plaintiff suggests there is no genuine issue of

fact as to the question of whom the insurance policy at issue was taken out to insure.

           Plaintiff next addresses the issue of whether the insurance policy’s uninsured motorist

coverage applied to Mr. Tolley when he was riding a bicycle and submits it did not. [Docs, 52, 54,

p. 10-12]. In support, Plaintiff directs the Court to an unpublished Tennessee Court of Appeals

decision wherein that court upheld a grant of summary judgment against a party seeking coverage

under a commercial insurance policy’s uninsured motorist provision for damages sustained while

travelling in a vehicle other than one of the vehicles expressly listed in the commercial insurance

policy. [Doc. 52, 54, p. 10-11 (citing Holloway v. Purdy, No. W2007-02795-COA-R3-CV, 2009

WL 1362319 (Tenn. Ct. App. May 15, 2009))]. Plaintiff notes the state appellate court considered

that insurance policy’s list of insured vehicles in reaching its decision and specifically noted the

vehicle in use when the harm occurred was not one covered by that commercial plan. Id (citing

Holloway, 2009 WL 1362319 at *7-8). Applying Holloway, Plaintiff points out the policy here

listed only three vehicles 3 as being covered and argues state law only permits application of the

commercial policy’s coverage to those vehicles and designated temporary replacements. [Doc. 52,

54, p. 11-12]. In support of this limited interpretation, Plaintiff cites to “Item 2 – Schedule of



3
    Two 2007 Dodge Ram 1500 trucks and one Spartan Cargo trailer. [Doc. 1, p. 11].
Coverages and Covered Autos” under the contract’s declarations page which states:


       This policy provides only those coverages where a charge is shown in the premium
       column below. Each of these coverages will only apply to those “autos” shown as
       covered “autos”. “Autos” are shown as covered “autos” for a particular coverage
       by entry of one or more of the symbols from the COVERED AUTOS Section of
       the Business Auto Coverage Form next to the name of the coverage.

[Doc. 52, 54, p. 3]. Plaintiff then notes that next to the Item 2 limitation is “07” a code listed under

the Business Auto Coverage Form which limits coverage to autos specifically listed. Id. In support

of its averment that this was a contract applicable to only two trucks and a trailer, Plaintiff further

directs the Court to the Holloway opinion’s treatment of policy language there as unambiguous

under state law in support of its proposition that the language in the instant policy is also

unambiguous as to the scope of coverage. Id. (citing Holloway, 2009 WL 1362319 at *9-10).

Plaintiff submits Holloway forecloses the issue of whether a commercial auto insurance policy

may apply to activities not involving expressly named vehicles listed as insured under a plan or

their temporary substitutes.

       Plaintiff additionally attacks Defendants’ application of the Dupree v. Doe case to the

instant matter. [Doc. 52, 54, p. 12-13]. Plaintiff distinguishes Dupree from the instant facts because

it involved an individual policy rather than a commercial policy. Id. Plaintiff then differentiates

Dupree by also attempting to distinguish Mullins v. Miller, 683 S.W.2d 669 (Tenn. 1984), a case

the Dupree court relied on, from the instant set of facts. [Doc. 52,54 p. 13]. Plaintiff notes that

Mullins stood for the proposition that damages recoverable under a liability policy must also be

recoverable under an uninsured motorist policy and submits this Court is not faced with that

question because the policy at issue here restricts coverage for regular liability purposes and

uninsured motorist purposes consistently in limiting coverage to the three specifically listed Joint

Venture vehicles. Id.
       Defendants filed a Response in Opposition to Plaintiff’s Motion for Summary Judgment

[Doc. 56] and a Response to Plaintiff’s Statement of Material Facts [Doc. 57]. In the Response to

Plaintiff’s Statement of Material Facts, Defendants agree with a number of facts set forth by

Plaintiff but assert that: (1) “it does not matter if the policy was a commercial or a noncommercial

policy under Tennessee law because they are treated the same”; (2) the policy’s named insured is

not simply the joint venture, claiming instead that Defendants Tolley and Nelson themselves are

named insureds; (3) the reason for the policy was not “New Business” because Defendants Tolley

and Nelson were named insureds; (4) the auto listing in Item 3 of the declarations page is not a

material fact because Defendant Tolley was not required to be occupying a covered auto in order

to have coverage under the policy; and (5) in determining coverage, it makes no difference that

Defendant Tolley was not operating a listed vehicle at the time he was injured.

        In their Response in Opposition to Plaintiff’s Motion for Summary Judgment, Defendants

first underscore their assertion that Defendant Tolley in his individual capacity was a named

insured under the policy at issue and reassert their contention that the damages he sustained while

riding his bicycle in South Carolina are compensable under the policy. [Doc. 56, p. 1]. Defendants

again contend that Dupree v. Doe is binding precedent and should govern this case. Id. Defendants

note that Plaintiff raised a concern about the lack of discovery in its pleadings, argue Plaintiff

should not have filed a cross-motion for summary judgment, and suggest Plaintiff should have

instead requested that review of Defendants’ motion be delayed until after discovery. [Doc. 56, p.

2].

       Defendants next contest Plaintiff’s assertion that Steve Tolley was not covered because the

policy in question was commercial rather than personal. [Doc. 56, p. 3]. In support of their

argument, Defendants direct the Court to Tennessee Code Annotated § 56-7-1201 through 1206
and Christenberry v. Tipton, 160 S.W.3d 487, 488 (Tenn. 2005). Defendants focus on the Affidavit

of Jeana Hall attached to a copy of the insurance policy at issue [Doc. 1, Ex. A] which they assert

indicates the instant policy was addressed to Defendants Steve Tolley and Pam Nelson

individually. [Doc. 56, p. 5]. Defendants further cite to the “Named Insured and Address” column

on the policy’s declarations page which lists Steve Tolley Pam Nelson at 158 Charlie Carson Road,

Jonesborough, Tennessee 37659. [Doc. 56, p. 9]. Based on their conclusion that Defendant Tolley

was a covered individual, Defendants reiterate their position that Christenberry and Dupree

support extension of uninsured motorist coverage to a named insured who is harmed by an

uninsured motorist while the named insured is riding a bicycle. [Doc. 56, p. 10]. Defendants further

assert Plaintiff’s use of a duplicity argument in support of limiting coverage under the instant

policy must fail because Dupree requires extension of coverage. [Doc. 56, p. 11-12]. 4

        In Reply [Doc. 58], Plaintiff suggests Defendants have omitted key portions of the policy

in question. [Doc. 58, p. 2]. Plaintiff points the Court to a reproduced portion of the policy

declaration page and notes the policy type is listed as commercial auto, the reason for the policy’s

issuance is new business, and the named insured’s legal entity is joint venture. Plaintiff then repeats

its argument that the names listed beneath “named insured” were in fact referring to the Joint

Venture and not Steve Tolley and Pam Nelson as individuals and further submits the policy does

not extend coverage to Defendants Tolley or Nelson in their personal capacities as a result. [Doc.

Doc. 58, p. 3-4]. Plaintiff also attacks Defendants’ interpretation of the Dupree opinion, arguing

that the Tennessee Court of Appeals ruling at issue was narrow in scope and merely sought to

interpret Tennessee Code Annotated § 56-7-1205 as it pertains to a specific insurance policy’s

uninsured motorist provision. [Doc. 58, p. 4]. Plaintiff argues § 56-7-1205 permits limitation of


4
 The Court notes that Defendants have attacked the use of unreported opinions to rebut Dupree and argue that such
arguments must fail as a matter of law. In support, Defendants cite to Tennessee Supreme Court Rule 4(G)(2).
uninsured motorist coverage in this matter to the listed autos as doing so prevents duplicate

coverage in instances such as Defendant Tolley’s accident where there might otherwise be

coverage under both a personal and a commercial auto policy. [Doc. 58, p. 5]. Plaintiff went on to

distinguish the facts in Dupree from those presented to the Court. Id.

II.    STANDARD OF REVIEW

       “When sitting in diversity, a federal court applies the substantive law of the state in which

it sits.” Wayne Cty. Hosp., Inc. v. Jakobson, 943 F. Supp. 2d 725, 730 (E.D. Ky. 2013) (citing

Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 566 (6th Cir.2001)). Federal Rule of Civil

Procedure 56 sets forth the standard governing summary judgment. Rule 56 provides that “[t]he

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

properly find for the nonmoving party.” Duncan v. Anderson Cty., TN, No. 3:20-CV-8-TAV-HBG,

2020 WL 7774905, at *1 (E.D. Tenn. Dec. 30, 2020). The moving party bears the burden of

proving that no genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323,

106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The Court “must view the evidence in the light most

favorable to the non-moving party.” Goodman v. J.P. Morgan Inv. Mgmt., Inc., 954 F.3d 852, 859

(6th Cir. 2020). Even viewing facts in this deferential light, “[o]nce the moving party presents

evidence sufficient to support a motion under Rule 56, the nonmoving party is not entitled to a

trial merely on the basis of allegations.” E. Tennessee Nat. Gas, LLC v. .32 Acres in Jefferson Cty.,

Tenn., No. 3:13-CV-47, 2013 WL 5555044, at *1 (E.D. Tenn. Oct. 7, 2013) (citing Curtis Through

Curtis v. Universal Match Corp., 778 F. Supp. 1421, 1423 (E.D. Tenn.1991)(citing Celotex Corp.,

477 U.S. at 317)).

       Significant precedent is available to guide this Court in determining whether a genuine
issue of material fact exists in the instant action. “A fact is ‘material’ if it may affect the outcome

of the case under the applicable substantive law, and an issue is ‘genuine’ if the evidence is ‘such

that a reasonable jury could return a verdict for the nonmoving party.’” Koshani v. Barton, 374 F.

Supp. 3d 695, 701 (E.D. Tenn. 2019) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 424, 248

(1986)). The Supreme Court has warned that the “mere existence of a scintilla of evidence” will

not be sufficient to overcome a summary judgment motion. Anderson, 477 U.S. at 252. Stated

another way, the non-moving party must demonstrate “there is more than ‘some metaphysical

doubt as to material facts.’” Goodman v. J.P. Morgan Inv. Mgmt., Inc., 954 F.3d 852, 859 (6th

Cir. 2020) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

In undertaking this analysis, the Court is cognizant that “[t]he judge's function is not himself to

weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Koshani, 374 F. Supp. 3d at 701–02 (internal citations omitted).

III.   LEGAL ANALYSIS

       The parties rightly assert that Tennessee substantive law applies in the instant action and

under that law, “questions regarding the extent of insurance coverage present issues

of law involving the interpretation of contractual language.” Garrison v. Bickford, 377 S.W.3d

659, 663 (Tenn. 2012); see e.g. Morsey Constructors LLC v. JMN Rebar LLC, 448 F. Supp. 3d

812 (M.D. Tenn. 2020). The Tennessee Supreme Court has explained that “[t]he common thread

in all Tennessee contract cases—the cardinal rule upon which all other rules hinge—is that courts

must interpret contracts so as to ascertain and give effect to the intent of the contracting parties

consistent with legal principles.” Individual Healthcare Specialists, Inc. v. BlueCross BlueShield

of Tennessee, Inc., 566 S.W.3d 671, 688 (Tenn. 2019) (collecting cases). This interpretive work

becomes necessary upon a finding that contractual language is ambiguous, meaning it is subject to
more than one reasonable interpretation. Dog House Invs., LLC v. Teal Properties, Inc., 448

S.W.3d 905, 913 (Tenn. Ct. App. 2014). When a court undertakes this interpretative role,

“[e]xclusions and limitations in insurance policies ‘must be construed against the insurance

company and in favor of the insured.’” Cornerstone Church of Nashville, Inc. v. Guideone Ins.,

No. 3:20-CV-00956, 2021 WL 1530925, at *4 (M.D. Tenn. Apr. 19, 2021) (quoting Allstate Ins.

Co. v. Watts, 811 S.W.2d 883, 886 (Tenn. 1991)). If a contract remains ambiguous following

application of Tennessee’s rules of construction, interpretation of the contract shifts to the

factfinder. Zander v. Katz, Sapper & Miller, LLP, 25 F. Supp. 3d 1055, 1064 (M.D. Tenn. 2014)

(citing Dog House Ivs., 448 S.W.3d at 913).

       Tennessee courts have long expressed a preference for “textualist principles” in

interpreting contracts. Individual Healthcare Specialists, 566 S.W. 3d at 692. At the same time,

“Tennessee cases have also eschewed an extreme textual approach” and “consider evidence related

to the situation of the parties and the circumstances of the transaction in interpreting those words.”

Id. Under this approach, “the words expressing the parties' intentions should be given their usual,

natural, and ordinary meaning.” Fletcher v. White, No. E2009-01199COA-R3-CV, 2010 WL

3715624, at *3 (Tenn. Ct. App. Sept. 22, 2010) (internal citations omitted). The Court “cannot

under the guise of construction make a new and different contract for the parties.” Memphis

Furniture Mfg. Co. v. Am. Cas. Co., 480 S.W.2d 531, 533 (Tenn. 1972). With these principles in

mind, the Court turns to the case at hand.

       Here, the Court is faced with competing summary judgment motions in a declaratory

judgment action regarding the applicability of an automobile insurance policy. Specifically, the

parties dispute who is a “named insured” under the policy in question. Defendants contend that

because the policy lists “Steve Tolley Pam Nelson” beneath “named insured” that it should extend
coverage to Defendants Tolley and Nelson individually whereas Plaintiff argues the listing merely

refers to the Steve Tolley and Pam Nelson Joint Venture formed by those individuals. Plaintiff

further notes that the policy’s declaration page states the policy was issued this joint venture

following its formation.

          Applying Tennessee law, the Court must first determine whether Defendant Tolley was

covered under the policy in his individual capacity. If the answer is yes, then the Court must

determine whether the policy’s uninsured motorist coverage extended to Defendant Tolley while

he was operating a bicycle, which all parties agree was not a specifically listed “vehicle” under the

policy.

          a. To whom was the Grange policy issued?

          Initially, the Court asks whether Defendants Tolley and Nelson as individuals were named

insureds under the policy. This analysis is required because “before [a] plaintiff can assert any

statutory right to uninsured motorist coverage, she must have been insured under the [auto] policy

at the time of the accident.” See Christenberry, 160 S.W.3d at 493. In ascertaining the parties’

intent, the Court began its analysis with a review of the plain language of the contract. Starting on

the declaration page, the Court notes the policy lists the named insured’s legal entity as a joint

venture and the named insured as Steve Tolley Pam Nelson. On the surface, this appears to be a

conflict as on one hand the policy seeks to extend coverage to a business entity but seems to name

a husband and wife as named insureds. Defendants, however, contend this differentiation does not

matter. Under Tennessee law, a joint venture, which is treated like a partnership for purposes of

applicable law, is not viewed as a separate legal entity from its members. Hardy v. Miller, No.

M1998-00940-COA-R3-CV, 2001 WL 1565549, at *4 (Tenn. Ct. App. Dec. 10, 2001); Life Care

Centers of Am., Inc. v. Charles Town Assocs. Ltd. P'ship, 79 F.3d 496, 503 (6th Cir. 1996)
(applying Tennessee law). A joint venture will only be treated as separate when the parties to the

transaction treat it as a separate entity for purposes of benefits and liabilities. Dominion Bank of

Middle Tennessee v. Crane, 843 S.W.2d 14, 19 (Tenn. Ct. App. 1992). While it is true then that a

joint venture and its members are legally indistinguishable in this jurisdiction, the policy’s

language distinguishes coverage under policies issued to business entities such as joint ventures

from coverage available to insureds that are individuals. [Doc. 1-1, p. 38-39]; therefore, the Court

will review the policy to determine whether it was intended to benefit an individual insured or a

business entity.

       Defendants contend that this policy covers Steve Tolley and Pam Nelson individually as

named insureds. It is true that the policy lists “Steve Tolley Pam Nelson” under named insured;

however, a fuller reading of the declarations page clarifies the purposes of the policy. The

declarations page states it is a commercial auto policy issued to a newly formed business, and the

named insured under the policy operates as a joint venture. [Doc. 1-1, p. 3]. While the policy does

not provide a definition of what constitutes a commercial auto policy, the declarations page

alternatively refers to this policy’s coverage with terms including “commercial auto coverage” and

“business auto coverage” and omits language suggesting it is offered to cover any person in their

individual capacity. Id. This indicates to the Court that the policy by its very terms was created to

benefit a business entity—i.e. the joint venture.

       Because joint ventures are informal in their formation, it comes as no surprise that a joint

venture would merely bear the names of its members in the named insured line. See

Perdue v. Kneedler, No. M2018-00722-COA-R3-CV, 2019 WL 4447409, at *3 (Tenn. Ct. App.

Sept. 17, 2019) (citing Messer Griesheim Indus. v. Cryotech of Kingsport, Inc., 45 S.W.3d 588,

605 (Tenn. Ct. App. 2001)). Here, the alleged joint venture could operate simply as Steve Tolley
Pam Nelson without any further formal naming requirements. Given the context provided by the

policy as a whole and the informal nature of joint ventures, the Court concludes the policy in

question can only be reasonably interpreted as creating an insurance policy for the benefit of a

business, specifically the joint venture comprised of Steve Tolley and Pam Nelson

         b. May Defendant Tolley as a member of the joint venture rely on coverage under
            the Grange policy’s uninsured motorist coverage when operating a bicycle which
            is not a specifically listed vehicle under the policy?

         Given the Court’s conclusion that the policy was issued to the joint venture rather than to

Defendants Tolley and Nelson as individuals, the Court next considers whether the policy provided

coverage to Defendant Tolley at the time of his injury because of his status as a member of the

joint venture although he was not operating a specifically listed vehicle under the policy. As

previously stated, Item 2 on the policy’s declarations page explains that coverage is expressly

limited to autos described with a number code listed in Item 3. [Doc. 1-1, p. 3, 17]. Under Item 3,

uninsured motorist coverage is coded with “07” which under the Business Auto Coverage Form

corresponds with the limitation of coverage to specifically described autos, making it clear that the

only “vehicles” insured thereunder 5 are the two trucks and trailer referenced above. The policy

also demonstrates that Defendants’ joint venture had the option of purchasing more broad coverage

which would have in fact addressed “any owned” vehicles but instead it specifically purchased

coverage for these vehicles alone. To interpret the policy in a manner which provides coverage

beyond the three listed vehicles would permit Defendants the benefit of broader coverage than

what they purchased without requiring them to bear the burden of paying for the additional

coverage.



5
 As set forth above, covered auto symbol 7 specifically limits policy coverage to only those vehicles listed in the
policy or any temporary substitute for those vehicles with the term “term substitute” also being specifically and
narrowly defined. [Doc. 1-1, pp. 3, 17, 32].
       Because Defendant Tolley was not operating any of the three listed vehicles, the policy

coverage would only be available to him if the bicycle was a “temporary substitute for a covered

‘auto.’ The covered ‘auto’ must be out of service because of its breakdown, repair, servicing ‘loss’

or destruction.” [Doc. 1-1, p. 32]. Defendants have not asserted that the bicycle operated by

Defendant Tolley was such a temporary substitute nor that he was engaged in the business of the

Joint Venture while operating the bicycle.

       Despite the unambiguous policy language, Defendants assert that state law precludes a

limitation of auto coverage to listed vehicles and replacements alone and propose that policies

must be more expansively construed. It is true that Tennessee law limits exclusions to insurance

policy coverage where such exclusions run afoul of state law. Tenn. Code Ann. § 56-7-121. For

example,    Tennessee      Code    Annotated      §   56-7-1205      permits    “terms,    exclusions,

limitations, conditions, and offsets” in uninsured motorist coverage only if those provisions are

“designed to avoid duplication of insurance and other benefits.” Applying § 56-7-1205, the

Tennessee Court of Appeals set aside express limits on uninsured motorist coverage in a policy

that “[l]imit[ed] coverage to injuries received while occupying a motor vehicle or, as a pedestrian”

and extended the coverage to a named insured riding a bicycle when struck by an uninsured

motorist. Dupree 772 S.W.2d at 910–11. The Dupree Court opined such a restriction “certainly

[did] not fall within the ambit of this section of the code.” Id. at 911. The Tennessee court reached

this conclusion after reviewing an adjoining statutory provision which mandated issuance of

uninsured motorist coverage through auto liability policies. Id; see Tenn. Code. Ann. § 56-7-

1201(b) (stating in pertinent part: “[w]ith respect to bodily injury to an insured, at a time when the

insured is not occupying any motor vehicle, the insurance on the vehicle under which the injured

party is an insured with the highest limits of uninsured motorist coverage shall apply. . . .”). Dupree
stated that § 56-7-1201(b) did not restrict coverage under an uninsured motorist provision to only

bodily injury sustained while occupying a motor vehicle. Id. at 911.

       Addressing Defendants’ contention regarding the scope of coverage, Plaintiff distinguishes

Dupree by noting that the instant policy did not name the individual seeking coverage as a named

insured; however, the Court does not find that proposition to be supported by applicable law. As

noted above, Tennessee law generally treats a joint venture and its members as indistinguishable

unless a clear intention has been manifested to the contrary. With that said, Defendant Tolley’s

coverage would be as a member of the joint venture and not in his individual capacity under the

plain language of the policy. To hold otherwise would be to find that the policy at issue was both

a commercial and an individual policy all rolled into one when the language of the policy clearly

designates it as a commercial policy only. In other words, this Court has determined that Steve

Tolley is a proper recipient of coverage under the instant policy’s terms but also concludes the

Tennessee law does not mandate any reformation of the instant policy to incorporate benefits that

might have otherwise been available to a personal insurance policy holder.

       In reaching that conclusion, the Court considered Defendants’ contention that Dupree v.

Doe, 712 S.W.2d 910 (Tenn. Ct. App. 1988) prohibits Plaintiff from withholding uninsured

motorist coverage to Defendant Tolley merely because he was operating a bicycle as opposed to a

motor vehicle, a proposition with which the Court agrees. At the same time, that fact alone is

insufficient to answer the question of whether there is coverage available under the policy for the

collision at issue. Quoting the Tennessee Supreme Court’s opinion in Mullins v. Miller, 683 S.W.

2d 669 (Tenn. 1984), the Dupree court observed “that the General Assembly has expressed its

intention that all damages which can legally be recovered under a liability policy shall also be

recoverable under an uninsured motorist policy.” In other words, this Court does not interpret
Dupree as compelling every auto policy written to cover damages incurred where a covered party

is riding a bicycle but rather it holds that if there would have been a duty to provide liability

coverage for the incident that there is a corresponding duty to provide uninsured coverage. Had

the policy at issue been written to cover all vehicles owned by the joint venture, the question of

coverage would be a much more difficult and fact-driven inquiry; however, in this instance the

policy at issue provides narrow and specifically defined coverage under which the Court cannot

find there to be coverage for Defendant’s Tolley’s losses.

IV.    CONCLUSION

       Although it appears that Defendant Tolley is covered under the policy at issue in his role

as a member of the joint venture, because he was not operating a covered vehicle or a temporary

substitute for a covered vehicle at the time of the collision at issue, the Court concludes that no

coverage is available to him under the policy at issue. As such, Plaintiff’s Motion for Summary

Judgment [Doc. 51] is GRANTED and Defendants’ Motion for Summary Judgment [Doc. 47] is

DENIED.

       SO ORDERED:

                                                     s/Cynthia Richardson Wyrick
                                                     United States Magistrate Judge
